Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Claims 41 and 43 have been removed from the indicated allowed claims due to their cancellation in the claim set filed 03/18/2021
Allowable Subject Matter
Claim 1, 5, 6, 10, 11, 15, 18, 19, 20, 23, 26, 28, 29, 33-36, 40, 42, and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed bubble valve for flexible packaging is considered allowable due to the configuration of the channel seal in relation to the bubble seal. In particular, a channel formed between said second exterior layer and one of said first interior layer and said first exterior layer, said channel defined by a channel seal between said second exterior layer and said one of said first interior layer and said first exterior layer, at least a first portion of the channel seal overlapping the bubble seal and at least a second portion of said channel seal being separated from the bubble seal and passing to an inside of said bubble seal. These features include the technical advantage of allowing for the altering of the profile of the channel seal relative to the bubble seal, creating a section that is overlapping in a first portion but separated in a second portion (i.e., “passing to an inside of said bubble seal”). This allows for the handling of different viscosities of liquid and the ability of altering designs to achieve specified squeeze force dependent upon the desired application. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754